     Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 1 of 16 PageID: 91



                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


    AMERICAN CENTER FOR CIVIL
    JUSTICE, RELIGIOUS LIBERTY &
    TOLERANCE, INC.,

                           Appellant,                       Civ. Action No. 19-18115 (FLW)

               v.                                              MEMORANDUM ORDER

    WILLIAM S. KATCHEN, ESQ.,

                           Appellee.


         THIS MATTER having been opened to the Court on the filing of an appeal by American

Center for Civil Justice, Religious Liberty & Tolerance, Inc. (“ACCJ-RTL”) pursuant to 28 U.S.C.

§158(a)(1) and Rule 8001 et seq. of the Federal Rules of Bankruptcy Procedure [see ECF No. 6];

it appearing that appellee, William S. Katchen, Esq. (“Mr. Katchen”), opposes ACCJ-RTL’s

appeal [see ECF No. 7], and that ACCJ-RTL has filed a reply in response to Mr. Katchen’s

opposition 1 [see ECF No. 8]; the Court, having considered the parties’ submissions, makes the

following findings:

                                Background and Procedural History

1.       In June 2018, the Law Offices of William S. Katchen, LLC commenced legal

         representation of ACCJ-RLT in a Chapter 11 bankruptcy proceeding that was filed by the

         American Center for Civil Justice, Inc. (“ACCJ”), an affiliate of ACCJ-RLT.                    [See

         Appellant’s Br. at 1, ECF No. 6.] Mr. Katchen represented ACCJ-RTL in connection with

         this matter from June 2018 through August 2018. See id.



1
         On January 13, 2020, Mr. Katchen filed a sur-reply, although he did not seek leave of court.


                                                     1
     Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 2 of 16 PageID: 92



2.       On August 9, 2018, ACCJ-RLT retained Mr. Katchen to represent ACCJ-RLT in

         connection with its own Chapter 11 bankruptcy proceedings. [See Appellant’s Br. at 2,

         ECF No. 6; Chapter 11 Bankr. Pet., Bankr. Dkt. 18-26095, ECF No. 1.]

3.       The letter of engagement between ACCJ-RLT and Mr. Katchen specified that

         Mr. Katchen’s hourly rate would be $895, subject to a 20% discount because of

         ACCJ-RLT’s non-profit status. [See Appellant’s Br. at 2, ECF No. 6.]

4.       On September 10, 2018, the Bankruptcy Court approved the retention of Mr. Katchen as

         counsel for ACCJ-RTL. [See Appellant’s Br. at 2, ECF No. 6; Appellee’s Br. at 5, ECF

         No. 7; see also Order for Authority to Employ Katchen Firm as Counsel for Debtor, Bankr.

         Dkt. 18-26095, ECF No. 42.]

5.       On September 18, 2018, Mr. Katchen filed an application for compensation with the

         Bankruptcy Court.     [Appellant’s Br. at 2, ECF No. 6; see also Application for

         Compensation, Bankr. Dkt. 18-26095, ECF No. 46.] The hearing on the application was

         originally scheduled for November 6, 2018; however, due to a medical event suffered by

         Mr. Katchen, the hearing was adjourned until December 4, 2018. [See Appellant’s Br. at

         3, ECF No. 6.]

6.       On December 4, 2018, the Bankruptcy Court entered an order granting Mr. Katchen’s

         application for compensation in the amount of $102,380.80, with an additional $240.37 for

         expenses (“December 4, 2018 Order”). [Id.; see also Order Granting Application for

         Compensation, Bankr. Dkt. 18-26095, ECF No. 76.]

7.       ACCJ-RTL had its first opportunity to review Mr. Katchen’s billing statements only after

         the Bankruptcy Court entered the December 4, 2018 Order. [See Appellant’s Br. at 3, ECF

         No. 6.] ACCJ-RTL took issue with several of Mr. Katchen’s billing entries. [Id.; see also




                                                 2
     Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 3 of 16 PageID: 93



         Ex. C to Appellee’s Br., ECF No. 7-4]. The parties attempted to resolve those issues to no

         avail. [See Appellant’s Br. at 3, ECF No. 6.]

8.       On December 26, 2018, Mr. Katchen petitioned the Bankruptcy Court for an order

         enforcing the December 4, 2018 fee award, and relieving him as counsel. [See Appellant’s

         Br. at 3, ECF No. 6; Motion to Enforce, Bankr. Dkt. 18-26095, ECF No. 83; see also

         Request for Leave to File Formal Motion to Withdraw as Counsel for the Debtor, Bankr.

         Dkt. 18-26095, ECF No. 85] On January 15, 2019, ACCJ-RTL responded with a cross-

         motion to vacate the December 4, 2018 Order on the basis that Mr. Katchen had failed to

         properly effect service of the application for compensation. [See Appellant’s Br. at 3, ECF

         No. 6; Cross-Motion, Bankr. Dkt. 18-26095, ECF No. 98.]

9.       On February 1, 2019, Mr. Katchen filed a Substitution of Attorney with the Bankruptcy

         Court, terminating his representation and adding Collins, Vella & Casello, LLC as counsel

         for ACCJ-RTL. [See Substitution of Attorney, Bankr. Dkt. 18-26095, ECF No. 118.]

10.      On February 4, 2019, the Bankruptcy Court entered a consent order disposing both of Mr.

         Katchen’s December 26, 2018 petition for a final order and of ACCJ-RTL’s January 15,

         2019 cross-motion to vacate ( “February 4, 2019 Consent Order”). [See Appellant’s Br. at

         3, ECF No. 6; Consent Order, Bankr. Dkt. 18-26095, ECF No. 120.] In the February 4,

         2019 Consent Order, the Bankruptcy Court ordered as follows:

         a.     The Bankruptcy Court’s earlier December 4, 2018 Order was deemed to be an

                “interim order subject to review as a part of any final application for compensation

                filed by” Mr. Katchen. [Consent Order ¶ 1, Bankr. Dkt. 18-26095, ECF No. 120.]




                                                  3
    Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 4 of 16 PageID: 94



        b.      ACCJ-RLT was ordered within 7 days to pay Mr. Katchen an amount equal to 80%

                of the fees allowed in the December 4, 2018 Order and 100% of allowed expenses.

                [Id. at ¶ 2.]

        c.      Collins, Vella & Casello, LLC was ordered to provide Mr. Katchen with a

                Substitution of Attorney, and Mr. Katchen was ordered to execute and return said

                Substitution of Attorney to Collins, Vella & Casello, LLC, for filing with the

                Bankruptcy Court within 7 days. 2 [Id. at ¶ 3.]

        d.      The Second Application for Compensation filed by Mr. Katchen on December 26,

                2018 was ordered withdrawn. [Id. at ¶ 4.]

        e.      Mr. Katchen was ordered to file his final application for compensation within 30

                days of the filing of the Substitution of Attorney. [Id. at ¶ 5.]

        f.      At the time of the hearing on Mr. Katchen’s final application for compensation, the

                Bankruptcy Court would review Mr. Katchen’s earlier interim application for

                compensation. [Id.] In that regard, the Bankruptcy Court reserved the right to order

                disgorgement of fees that had previously been awarded to Mr. Katchen in the

                December 4, 2018 Order. [Id.]

        g.      Finally, Mr. Katchen was ordered to properly serve his final application for

                compensation on all parties, pursuant to the Federal Rules of Bankruptcy Procedure

                and the Court’s Local Rules. [Id. at ¶ 6.]




2
        As noted in paragraph 9, the Substitution of Attorney was filed on February 1, 2019, prior to entry
of the Consent Order.


                                                    4
  Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 5 of 16 PageID: 95



11.   On March 3, 2019, a period of 30 days elapsed from the filing of the Substitution of

      Attorney, and, therefore, the deadline in the February 4, 2019 Consent Order for Mr.

      Katchen to file his final application for compensation had expired.

12.   Months later, on July 26, 2019, Mr. Katchen filed, without leave, a Final Application for

      Compensation with the Bankruptcy Court (“Final Application”). [See Appellant’s Br. at

      3, ECF No. 6; Final Application for Compensation, Bankr. Dkt. 18-26095, ECF No. 163.]

      The Application was submitted145 days after the deadline set forth in the February 4, 2019

      Consent Order.

13.   In the Final Application, Mr. Katchen requested additional fees in the amount of

      $73,318.40 plus expenses of $265.10, incurred during the time periods September 11, 2018

      through October 5, 2018, and October 15, 2018 through January 30, 2019, respectively.

      [See Appellant’s Br. at 4, ECF No. 6; Exs. 2 and 3 to Final Application for Compensation,

      Bankr. Dkt. 18-26095, ECF Nos. 163-3, 163-4.]

14.   On August 13, 2019, ACCJ-RTL filed an objection to the Final Application. ACCJ-RTL

      also made objections to the fee award that was previously granted by the Bankruptcy Court

      in the December 4, 2018 Order. [See Appellant’s Br. at 4, ECF No. 6; Appellee’s Br. at 5,

      ECF No. 7; Objection to Professional Fees, Bankr. Dkt. 18-26095, ECF No. 168.]

15.   On September 3, 2019, the Bankruptcy Court conducted a hearing on the Final Application.

      [See Appellant’s Br. at 4, ECF No. 6; Sept. 3, 2019 Hr’g Tr. Bankr. Dkt. 18-26095, ECF

      No. 184]. On September 6, 2019, the Bankruptcy Court entered an Order Granting Final

      Allowances (the “Final Order”). [See Appellant’s Br. at 4, ECF No. 6; Appellee’s Br. at

      5, ECF No. 7; Order Granting Application for Compensation, Bankr. Dkt. 18-26095, ECF

      No. 174.] In the Final Order, the Bankruptcy Court reduced Mr. Katchen’s interim fee




                                               5
    Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 6 of 16 PageID: 96



        award (which was previously granted in the December 4, 2018 Order) from $102,380.80

        to $99,695.80 to reflect excessive travel time billed. [See Order Granting Application for

        Compensation, Bankr. Dkt. 18-26095, ECF No. 174.] Additionally, the Bankruptcy Court

        made reductions to amounts sought by Mr. Katchen in the Final Application, from

        $73,318.40 to $64,404.20.         [Id.]   In sum, the Bankruptcy Court awarded fees of

        $164,100.00, plus expenses of $505.47, to Mr. Katchen. [Id.]

16.     On September 18, 2019, ACCJ-RTL filed a notice of appeal of the Final Order, and the

        instant appeal ensued. [See Appellant’s Br at 4, ECF No. 6; Bankr. Dkt. 18-26095, ECF

        No. 176.] On appeal, ACCJ-RTL raises two arguments. First, ACCJ-RTL argues that the

        Bankruptcy Court erred as a matter of law in awarding fees to Mr. Katchen in connection

        with his late-filed final fee application. [See Appellant’s Br. at 1, ECF No. 6.] Second,

        ACCJ-RTL argues that the Bankruptcy Court erred as a matter of law in finding that Mr.

        Katchen’s fees were reasonable and represented actual and necessary services rendered on

        behalf of ACCJ-RTL’s estate. [Id.]

                                            Legal Standard

17.     This Court has jurisdiction pursuant to 28 U.S.C. §158(a)(1) and Federal Rule of

        Bankruptcy Procedure 8001(a). 3


3
         Mr. Katchen’s argument that ACCJ-RTL is judicially estopped from bringing this appeal is without
merit. A party may appeal as of right from a bankruptcy court’s final order. 28 U.S.C. §158(a)(1). Orders
for final compensation should be considered final orders for purposes of appeal. See In re Delta Petroleum
(P.R.), 193 B.R. 99, 105 (D.P.R. 1996). It is apparent from the history of the Katchen Firm’s representation
of ACCJ-RTL, specifically that the representation ceased as of the filing of the Substitution of Attorney on
February 1, 2019, and the language of the September 6, 2019 Order Granting Final Allowances, that the
Order was intended to conclusively determine the entire section 330 compensation to be paid to the Katchen
Firm. See In re Delta, 193 B.R. at 105 (referencing practical test employed by numerous courts to determine
whether fee award may be considered final and, therefore, appealable.) Therefore, the order is final and
appealable to this Court as a matter of right. Mr. Katchen’s reliance on Oneida Motor Freight, Inc. is
misplaced. See Oneida Motor Freight Inc. v. United Jersey Bank, 848 F.3d 414, 419 (3d Cir. 1988) (finding
                                                                         (Footnote continued on next page.)


                                                     6
  Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 7 of 16 PageID: 97



18.     On appeal, this Court reviews both the award of attorneys’ fees and the finding of excusable

        neglect for abuse of discretion, “which occurs if the court’s ruling was founded on an error

        of law or clearly erroneous view of the facts or misapplication of the law to the facts.” In

        re Gioioso, 979 F.2d 956, 959 (3d Cir. 1992) (citing Marco v. Accent Pub. Co., 969 F.2d

        1547, 1548 (3d Cir. 1992).

19.     On appeal, a bankruptcy court’s conclusions of law are reviewed de novo. See Brown v.

        Pennsylvania State Emps. Credit Union, 851 F.2d 81, 84 (3d Cir. 1988).

20.     A finding of fact is entitled to more deference and can only be overturned as clearly

        erroneous when, “although there is evidence to support it, the reviewing court on the entire

        evidence is left with the deliberate and firm conclusion that a mistake has been committed.”

        United States v. United States Gypsum, 333 U.S. 364, 395 (1948).

21.     When a party presents mixed questions of law and fact, the reviewing court applies the

        appropriate standard to each component of the challenge. See In re Sharon Steel Corp.,

        871 F.2d 1217, 1222 (3d Cir. 1989). This Court finds that the instant appeal presents mixed

        questions of law and fact.

22.     The highly deferential standard afforded to a lower court’s finding of facts is partly

        dependent on the quality of the record below. See In re Ross, 858 F.3d 779, 786 (3d Cir.

        2017) (noting that “when reviewing for abuse of discretion, appellant courts grant less

        deference to court decisions that are unaccompanied by reasoning”) (citing United States

        v. Bailey, 840 F.3d 99, 117 (3d Cir. 2016). Further, there is no affirmative duty placed on




judicial estoppel because the debtor’s litigation position stood in clear opposition to a position previously
asserted). ACCJ-RTL has taken no such inconsistent position. Similarly, Mr. Katchen’s request for
attorney’s fees and costs for this appeal also lacks merit.




                                                     7
  Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 8 of 16 PageID: 98



      the reviewing court to scour the record for reasons to affirm. Id. Consequently, the

      reviewing court has the authority to vacate and remand a decision of a lower court if the

      lower court does not provide sufficient reasoning to support its decision. Id.; see also In

      re Gioioso, 979 F.2d at 964 (Roth, J., concurring) (finding it to be essential for a lower

      court to include discussion of its analysis “to insure that its discretion has not been

      abused”).

                                           Discussion

                                Late Filed Final Fee Application

23.   The Federal Rules of Bankruptcy Procedure set forth the procedure for requesting an

      extension of time to any filing deadlines. Specifically, Rule 9006(b)(1) states, in relevant

      part: “[W]hen an act is required or allowed to be done at or within a specified . . . by order

      of court, the court for cause shown may at any time in its discretion [time]. . . on motion

      made after the expiration of the specified period permit the act to be done where the failure

      to act was the result of excusable neglect.” Fed. R. Bankr. P. 9006(b)(1) (emphasis added).

24.   A bankruptcy court’s determination of what kind of neglect will be deemed “excusable” is

      an equitable one, taking into account “all relevant circumstances.” Pioneer Inv. Servs. v.

      Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1992). Specifically, the bankruptcy

      court must consider the following factors: (1) “the danger of prejudice to the debtor; (2)

      the length of the delay and its potential impact on judicial proceedings, (3) the reason for

      the delay, including whether it was within the reasonable control of the movant, and (4)

      whether the movant acted in good faith.” Id.; see also Lauro v. Shearer (In re Lauro), 2007

      U.S. Dist. LEXIS 85637 (W.D. Pa. 2007) (finding Pioneer applicable to issue of whether

      debtors could claim excusable neglect in connection with their late-filed certification of




                                                8
  Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 9 of 16 PageID: 99



      completion of post-petition credit counseling); Larson v. Bayer (In re Bayer), 527 B.R. 202

      (Bankr. E.D. Pa. 2015) (acknowledging that “Pioneer informs the application of excusable

      neglect in every court rule in which that term is used”).

25.   Weighing the Pioneer factors is an integral part of applying the excusable neglect standard,

      and reviewing courts have remanded cases back to the bankruptcy court for failure to

      consider these factors. See Chemtron Corp. v. Jones, 72 F.3d 341, 350 (3d Cir. 1995)

      (finding that bankruptcy court “failed to adequately consider the totality of the

      circumstances presented” in connection with a late-filed claim, specifically failing to make

      factual findings related to Pioneer factors and remanding to bankruptcy court for a more

      “comprehensive and thorough determination” of the circumstances supporting defense of

      “excusable neglect”); see also Lauro, 2007 U.S. Dist. LEXIS 85637 (holding that

      bankruptcy court abused its discretion by failing to provide an adequate explanation as to

      how it weighed Pioneer factors in determining whether or not the debtors had met their

      burden to prove excusable neglect).

26.   With regard to the instant matter, because Mr. Katchen failed to file a motion to enlarge

      the time to file his final fee application, he failed to comply with Rule 9006(b). While case

      law suggests that a bankruptcy court has discretion to excuse this procedural defect (see

      Agate Holdings v. Ceresota Mill Ltd. Pshp. (In re Ceresota Mill Ltd. Pshp.), 211 B.R. 315,

      318 (Bankr. App Panel 8th Cir. 1997); see also DeRamus v. Bank of Pratville, 180 B.R.

      665, 669 (M.D. Ala. 1995)), Mr. Katchen points to nothing in the record to support the

      Bankruptcy Court’s exercise of its discretion to do so in this case; the record lacks any

      reasoning as to excusable neglect.




                                               9
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 10 of 16 PageID: 100



27.   What little rationale Mr. Katchen has offered for his 145 delay was laid out in his response

      to ACCJ-RTL’s objection to his final fee application.          [Response to Objection to

      Professional Fees at 3, Bankr. Dkt. 18-26095, ECF No. 171.] Reviewing Mr. Katchen’s

      paltry explanation for his delay in light of the Pioneer factors leaves substantial question

      as to whether the delay truly qualified as excusable neglect. As to the first factor, Mr.

      Katchen posits, in a conclusory fashion, that “no prejudice for the delay was suffered by

      the Debtor’s Estate.” [Id.] However, he offers no support for this assertion. With regard

      to the second factor, Mr. Katchen argues that the order authorizing his retention allowed

      him to file an 11 U.S.C. §503(b)(4) claim against ACCJ, ACCJ-RTL’s parent entity, in its

      Chapter 11 bankruptcy case, and that, because there is “no logical basis to distinguish

      between claims for substantial contribution” and for services rendered pursuant to his

      representation as counsel for ACCJ-RTL, he should be given the benefit of the later filing

      date applicable to claims filed in ACCJ’s Chapter 11 case. This argument fails on its face.

      Mr. Katchen fails to explain how a deadline in a separate, albeit related, Chapter 11 case

      has any bearing on the judicial administration of ACCJ-RLT’s Chapter 11 proceeding. He

      also fails to explain why a generally applicable provision of ACCJ’s Second Modified Plan

      of Reorganization would trump the February 4, 2019 Consent Order, which specifically

      addresses Mr. Katchen’s fee application.

28.   As to the third and fourth factors, again, Mr. Katchen fails to include much substance

      regarding the reason for his delay other than “inadvertence during counsel’s recovery from

      a stroke.” [Id.] While this Court is certainly sympathetic to Mr. Katchen’s health issues,

      the record in this case does not support the position that his medical recovery substantiated

      such a lengthy delay. Based on the record, it appears that Mr. Katchen suffered a stroke in




                                               10
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 11 of 16 PageID: 101



      October 2018. [Sept. 3, 2019 Hr’g Tr. 2:21-22, Bankr. Dkt. 18-26095, ECF No. 184; see

      also Objection to Professional Fees at 5, Bankr. Dkt. 18-26095, ECF No. 168.] In the time

      between October 15, 2018 and late January 2019, Mr. Katchen billed approximately 14

      hours on the ACCJ-RTL matter. [Ex. 3 to Final Application for Compensation, Bankr.

      Dkt. 18-26095, ECF No. 163-4.]           He filed his Second Interim Application for

      Compensation on December 26, 2018. [Bankr. Dkt. 18-26095, ECF No. 84.] Additionally,

      he entered into a Consent Order on February 4, 2019, setting the deadline for his final fee

      application approximately one month later. [Consent Order, Bankr. Dkt. 18-26095, ECF

      No. 120.]. As such, given that Mr. Katchen was able to perform work despite his medical

      condition, and consented to the time periods, Mr. Katchen has not shown this Court that he

      provided a factual basis to enable the Bankruptcy Court to determine that the reason for

      the delay was excusable and that the delay was not in bad faith.

29.   Importantly, the only reference in the record to indicate that the Bankruptcy Court

      considered the Pioneer factors or otherwise applied the excusable neglect standard to Mr.

      Katchen’s late-filed fee application was made at the September 3, 2019 hearing, when the

      Bankruptcy Court stated in short fashion that it did not “see any prejudice.” [Sept. 3, 2019

      Hr’g Tr. 2:20, Bankr. Dkt. 18-26095, ECF No. 184.] This lone reference provides

      insufficient reasoning for this Court to review on appeal.

30.   Given the insufficiency of the record as to Mr. Katchen’s claim of excusable neglect, and

      the seeming lack of details that would even allow this Court to make such a determination

      in the first instance, remand for further development of the record is appropriate. See Lieb

      v. Topstone Indus., 788 F.2d 151, 154 (3d Cir. 1986) (finding that remand to district court

      for articulation of reasons as to why court denied statutory counsel fees to prevailing party




                                               11
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 12 of 16 PageID: 102



      was necessary because court could not perform its appellate function in light of an

      insufficient record to determine the basis on which the district court ruled.)

                                        Reasonableness of Fees

31.   Pursuant to 11 U.S.C. § 330(a)(1), a bankruptcy court may award to an attorney, employed

      under section 327, “reasonable compensation for actual, necessary services rendered” and

      “reimbursement for actual, necessary expenses.” The rule requires the bankruptcy court to

      determine the amount of reasonable compensation by considering such factors as the time

      spent on services, the rate charged by the professional seeking fees, and whether the

      services were “necessary” or “beneficial at the time of the service” to the administration of

      the estate. 11 U.S.C. §330(a)(3); see also In re Cengaro, Int’l, PLC, 294 B.R. 571, 595

      (Bankr. S.D.N.Y. 2003) (quoting In re Ames Dep’t. Stores, Inc., 76 F.3d 66, 72 (2d Cir.

      1996) (stating that § 330 requires bankruptcy courts to conduct an “objective inquiry,

      ‘based upon what services a reasonable lawyer or legal firm would have performed in the

      same circumstances.’”)

32.   The fee applicant bears the burden of proving it has earned the fees requested and that the

      fees are reasonable. Zolfo, Cooper & Co. v. Sunbeam-Oster, Co., 50 F.3d 253, 260 (3d

      Cir. 1994). The applicant must submit fee applications with sufficient detail to enable the

      court to reach an informed decision as to the award of fees. In re Temple Retirement Cmty.,

      Inc., 97 Bank. 333, 339 (Bankr. W.D. Tex. 1989). This obligation is also reflected in the

      Local Bankruptcy Rule controlling applications for compensation. See D.N.J. LBR 2016-

      1 (requiring that an application for compensation include a “narrative explaining the nature

      of the work performed and the results achieved . . . and any circumstances . . . the applicant




                                               12
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 13 of 16 PageID: 103



      wishes to emphasize . . . [including] reasons for substantial time billed for a particular

      activity”).

33.   In reviewing the applicant’s submission to determine if it has met its burden, the

      bankruptcy court “is obliged [to] carefully consider the documentation submitted by

      applicants for fees and expenses.” Zolfo, 50 F.3d at 263. This duty to conduct an

      independent examination of fee applications is grounded in the “court’s inherent obligation

      to monitor the debtor’s estate and to serve the public interest.” In re Busy Beaver Bldg.

      Ctrs., 19 F.3d 833, 841 (3d Cir. 1994).

34.   A bankruptcy judge’s expertise with both fee petitions and appropriate billing practices is

      the starting point of any inquiry, and in that respect, a bankruptcy court’s discretion is

      entitled to appropriate deference. Id. at 853. That deference, however, does not obviate

      the bankruptcy court’s obligation to undertake an independent inquiry to ensure that the

      authorization of fees is warranted.       See id. (acknowledging that while the judge’s

      experience is the starting point for any inquiry, it is certainly not the ending point). Nor

      does it obviate the need to enter “sufficient findings of fact and conclusions of law in the

      record to facilitate appellate review.” See id. at 847.

35.   In the present matter, it appears that the Bankruptcy Court may not have reviewed certain

      disputed time entries before entering the Final Order. [Sept. 3, 2019 Hr’g Tr. 7:1-2, Bankr.

      Dkt. 18-26095, ECF No. 184.] For example, during a colloquy between Mr. Katchen and

      the Bankruptcy Court during the September 3, 2019 hearing, the Bankruptcy Court asked

      Mr. Katchen about certain duplicative charges raised in ACCJ-RTL’s objection. [Id. at

      7:1-5.] Mr. Katchen responded that he billed the tasks separately, so as to “avoid lumping.”

      [Id. at 7:8-11.] However, lumping was not the issue. The issue was that Mr. Katchen billed




                                                13
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 14 of 16 PageID: 104



      for both a 7.8 hour deposition and a 0.5 call with the court during the same period of time.

      [See Appellant’s Br. at 6, ECF No. 6 (containing excerpt from Mr. Katchen’s September

      6, 2018 time entry showing he attended a deposition from 10:20 a.m. to 6:00 p.m. and also

      prepared for, and participated in, a 3 p.m. court call.)]        Accepting Mr. Katchen’s

      explanation that he avoided “lumping” on this day was a clear error in light of the actual

      issue presented.

36.   Additionally, Mr. Katchen was aware of the nature of at least some of ACCJ-RTL’s

      objections prior to the filing of the Final Application. [See Ex. C to Appellee’s Br., ECF

      No. 7-4.] Thus, he had every opportunity to include the reasoning and results achieved for

      the alleged overbilling. See D.N.J. LBR 2016-1. He did not take advantage of this

      opportunity and instead filed an anemic narrative of services rendered in support of the

      Final Application. [Ex. 2 to Final Application for Compensation, Bankr. Dkt. 18-26095,

      ECF No. 163-3.]. Several of Mr. Katchen’s descriptions of the services he provided to the

      estate were simply lifted from the descriptions found in the “Summary of Services” cover

      sheet. [See id. at 7.] For instance, Mr. Katchen duplicated on some of the billing entries

      the following description directly from the “Summary of Services”: “litigation other than

      avoidance action litigation (there should be a separate category for each major matter),”

      and provided no indication of what litigation he engaged in nor any reason why such

      litigation was necessary or beneficial to the estate. [Id.] One of the narrative descriptions

      Mr. Katchen included, “identification and review of potential assets including causes of

      action and non-litigation recoveries” was also directly lifted from the cover sheet; however,

      curiously, Mr. Katchen did not indicate on the cover sheet that he performed any work

      fitting this category. [Id. at 3, 7.]




                                               14
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 15 of 16 PageID: 105



37.   Plainly, Mr. Katchen’s detailed time entries add little clarity as to the nature of the services

      rendered on behalf of the estate or why such services were reasonable and necessary or

      how they benefitted the estate. For instance, Mr. Katchen’s billing statements included

      dozens of entries for research with reference to a case name, but with no indication of what

      issue was actually being investigated or how the research benefitted the estate. [See Exs.

      1 and 2 to Final Application for Compensation, Bankr. Dkt. 18-26095, ECF Nos. 163-2,

      163-3.] Additionally, given ACCJ-RTL’s allegations of excessive time billed for the Plan

      and Disclosure Statement, and particularly in light of the claims that the Plan was roundly

      criticized by creditors and was “unconfirmable” [see Appellant’s Br. at 12-13, ECF No. 6],

      the Bankruptcy Court should have independently determined if the 36.2 hours Mr. Katchen

      billed to prepare the Plan and Disclosure Statement was reasonable. [See Final Application

      for Compensation, Bankr. Dkt. 18-26095, ECF Nos. 163, 163-2.]

38.   The Bankruptcy Court had the duty, even absent an objection, to question the nature of Mr.

      Katchen’s services, the reasonableness of those services, and the benefit enjoyed by the

      estate from those services. See Busy Beaver, 19 F.3d at 841. The record did not reveal that

      the Bankruptcy Court performed its independent duty to review the reasonableness of Mr.

      Katchen’s fee application. Without sufficient findings of fact and conclusions of law in

      the record, I am unable to engage in meaningful appellate review. See id. at 847. For these

      reasons, remand to the Bankruptcy Court is necessary so that the Bankruptcy Court may

      review Mr. Katchen’s Interim and Final Fee Applications to determine if Mr. Katchen met

      his burden of proving that the fees requested were reasonable.

39.   Finally, both the transcript from the September 3, 2019 hearing and the Final Order

      reference that the Bankruptcy Court would deduct for travel time billed in excess of one-




                                                15
Case 3:19-cv-18115-FLW Document 10 Filed 07/20/20 Page 16 of 16 PageID: 106



       half Mr. Katchen’s standard rate of $895 an hour. [See Sept. 3, 2019 Hr’g Tr. at 9:19-21,

       Bankr. Dkt. 18-26095, ECF No. 184; Order Granting Application for Compensation,

       Bankr. Dkt. 18-26095, ECF No. 174.] In its brief filed in the instant appeal, ACCJ-RTL

       renews its objection to excessive travel time billed, noting that “it appears the Court sought

       to exclude this time from the Order Awarding Compensation.” [Appellant’s Br. at 11, ECF

       No. 6.] ACCJ-RLT’s confusion is warranted, as this Court also has encountered difficultly

       in determining what amounts were deducted, and arrived at different numbers when

       applying the Bankruptcy Court’s calculus. Upon remand, the Bankruptcy Court is directed

       to clarify this particular exclusion.

       IT IS on this 20th day of July, 2020,

       ORDERED that Mr. Katchen’s Final Application for Compensation is remanded to the

Bankruptcy Court for further proceedings consistent with this Order..



                                                                      /s/ Freda L. Wolfson
                                                                      Hon. Freda L. Wolfson
                                                                      U.S. Chief District Judge




                                                16
